The State of Texas v. Ronnie Joe Miles, Jr.















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-376-CR
No. 10-98-377-CR
No. 10-98-378-CR

     THE STATE OF TEXAS,
                                                                              Appellant
     v.

     RONNIE JOE MILES, JR.,
                                                                              Appellee
 

From the 40th District Court
Ellis County, Texas
Trial Court Nos. 23608CR, 23609CR & 23610CR
                                                                                                              

MEMORANDUM OPINION
                                                                                                              

      Ronnie Joe Miles was convicted of delivery and possession of a controlled substance.  On
December 8, 1998, the trial court granted Miles a new trial.  The State filed a notice of appeal on
December 22, 1998.  On June 3, 1999, the State filed a motion to dismiss its appeal.  The relevant
portion of Rule 42.2 of the Texas Rules of Appellate Procedure states:
42.2  Voluntary Dismissal in Criminal Cases.
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).
      We consider this rule to apply to appeals filed by the State as well as those filed by
defendants.  However, when the State appeals, there is no individual to sign as “appellant.”  Thus,
the signature of the State’s attorney should suffice to comply with the rule.  We have not issued
a decision in this appeal, and the motion is signed by the State’s attorney.  The motion is granted.
      The State’s appeal is dismissed.
 
                                                                                     PER CURIAM


Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed on State’s motion
Opinion delivered and filed June 16, 1999
Publish